Citation Nr: 0007151	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-09 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Posttraumatic 
Stress Disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which reopened and then denied the veteran's claim for 
service connection for PTSD.

An unappealed RO decision in January 1990 denied the 
veteran's original claim for service connection for PTSD.  By 
adjudicating the issue as one of entitlement to service 
connection for PTSD, and reaching the question of whether the 
veteran's claim was well grounded, the RO effectively found 
that new and material evidence had been presented to reopen 
the claim for service connection for PTSD.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). Therefore, the Board must first determine whether new 
and material evidence


FINDINGS OF FACT

1.  An unappealed RO decision in January 1990 denied the 
veteran's original claim for service connection for PTSD on 
the basis that there was no medical evidence of a current 
diagnosis of the claimed disorder.

2.  Evidence added to the record since the January 1990 RO 
decision, which includes the veteran's stressor statements 
and medical evidence of a diagnosis of PTSD based on those 
claimed stressors, is neither cumulative nor redundant and is 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for PTSD.


                                               CONCLUSIONS OF 
LAW

1.  Evidence received since the January 1990 unappealed RO 
decision that denied service connection for PTSD is new and 
material, and the veteran's claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998). 

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. at 206.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

The additional evidence in question includes the veteran's 
claimed stressors.  Specifically, he reported that sometime 
after July 5, 1970, he witnessed four men blown up by an 
incoming mortar blast.  He indicated that he helped clean up 
the body parts.  He further claims that he was subjected to 
rocket and mortar attacks and was involved in covert 
helicopter missions into Laos and North Vietnam.  He also 
notes that he had guard duty while based at Camp Eagle while 
in Vietnam with Company B, 101 Aviation Battalion, 101 
Aviation Group, 101 Airborne Division.

The additional medical evidence shows that the veteran has 
been diagnosed with PTSD on several occasions, including at a 
series of neuropsychological examinations in April and May 
1996.  There, Peter B. Sorman, Ph. D diagnosed the veteran 
with PTSD and found that the veteran's symptoms of nightmares 
and depression appeared to be correlated with flashbacks of 
experiences from Vietnam.  Similarly, in August 1996, the 
veteran underwent a VA medical examination wherein he 
described events during service in Vietnam and was diagnosed 
with PTSD, if verifiable combat stressors were revealed in 
the military history.  

The Board finds that, in view of the additional medical 
evidence that shows a diagnosis of PTSD based on the 
veteran's claimed stressors, the evidence received since the 
January 1990 unappealed RO decision that denied service 
connection for PTSD is new and material, and the veteran's 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim for service connection for 
PTSD has been submitted where there is 1) medical evidence of 
a current diagnosis of PTSD, 2) lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, and 
3) medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Initially, the Board notes that the veteran's DD 214 does not 
show that he received a Purple Heart Medal, Combat 
Infantryman Badge or other citation that is conclusive 
evidence of combat.  Since the veteran did not engage in 
combat, his statements and testimony are inadequate to prove 
the occurrence of a stressor in service; such a stressor must 
be established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, the 
veteran's claimed stressors while on active duty in Vietnam 
are presumed true for purposes of determining whether the 
claim is well-grounded. King v. Brown, 5 Vet App. 19, 21 
(1993). 

In view of the veteran's claimed stressors and the medical 
evidence of a diagnosis of PTSD based on those claimed 
stressors, the Board finds that the veteran has presented a 
well grounded claim for service connection for PTSD. 


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for PTSD is reopened; 
and that claim is well grounded; to that extent only, the 
appeal is granted.


REMAND

A number of examination and treatment reports since 1990 show 
a PTSD diagnosis, but service connection also requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  As noted above, since the veteran did not engage 
in combat, his statements and testimony are inadequate to 
prove the occurrence of a stressor in service; such a 
stressor must be established by official service records or 
other credible supporting evidence.  Cohen, supra; 
Doran,supra. 

The veteran alleges that sometime after July 5, 1970, he 
witnessed four men blown up by an incoming mortar blast.  He 
indicated that he helped clean up the body parts.  He further 
claims that he was subjected to rocket and mortar attacks 
while on active duty with Company B, and that he was involved 
in covert helicopter missions into Laos and North Vietnam.  
He also notes that he had guard duty while based at Camp 
Eagle while in Vietnam with Company B, 101 Aviation 
Battalion, 101 Aviation Group, 101 Airborne Division.

The RO has not made an effort to corroborate the veteran's 
statements of stressors with the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  In the judgment of 
the Board, such should be accomplished as part of the duty to 
assist.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 
As to the claim for a permanent and total disability rating 
for pension purposes,, under the provisions of 38 U.S.C.A. § 
1521, pension is payable to a veteran who served for ninety 
(90) days or more during a period of war and who is 
permanently and totally disabled due to non-service connected 
disabilities which are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15.  There are three alternative bases upon which 
a finding of permanent and total disability for pension 
purposes may be established.  The first way is to establish 
that the veteran has a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities (rating schedule).  This method involves rating 
each of the veteran's nonservice connected disabilities to 
determine whether, upon adding of all the evaluations, a 100 
percent evaluation is reached.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

The issue of entitlement to pension turns on whether the 
veteran is found to be permanently and totally disabled.  In 
this regard, the United States Court of Veterans Appeals 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 2 
Vet. App. 282 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified. In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court. Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991). This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The Court has also held that each disability 
in a claim for pension benefits must be assigned a percentage 
rating, that the RO should discuss the diagnostic codes from 
the VA Schedule for Rating Disabilities used in denying a 
claim, and that a rating decision may not be based on an 
examination which was conducted before all relevant evidence 
was added.  See Robert, supra.

In this case, the veteran claims that he is precluded from 
working due to several  physical and mental disabilities, 
including a multiple joint disorder and PTSD. A review of the 
claims file shows that he has not undergone a general medical 
or orthopedic examination in recent years to evaluate his 
medical disabilities.  The Board also notes that, since the 
propriety of a permanent and total disability rating for 
pension purposes cannot be decided until each of the 
veteran's disabilities is rated, the Board finds that the 
veteran's pension claim is inextricably intertwined with the 
claim for service connection for PTSD, and therefore must be 
addressed together. Harris v. Derwinski, 1. Vet. App. 180 
(1991).

The Board also notes that the relevant medical evidence does 
not include all relevant clinical findings pertaining to the 
veteran's multiple joint disorder, including the presence or 
absence of painful motion and muscle fatigue.  That is, the 
medical evidence does not answer some of the points raised in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), which requires that 
functional loss be fully portrayed.  It is essential that the 
examination adequately portray the degree of functional loss.  
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, supra. 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  With the specific information 
provided in the veteran's written 
statement in November 1998, the RO should 
review the claims file and prepare a 
summary of all the claimed stressors.  
The RO should also refer to the stressor 
information as discussed above.  This 
summary and a copy of the veteran's DD 
Form 214, and all associated service 
documents, should be sent to USASCRUR.  
USASCRUR should also be requested to 
furnish the unit history for Company B, 
101 Aviation Battalion, 101 Aviation 
Group, 101 Airborne Division at Camp 
Eagle for the period that the veteran was 
assigned to those units.

2.  After completing the above actions, 
and only if the RO determines that one or 
more inservice stressors have been 
verified, the RO should schedule the 
veteran for a psychiatric examination.  
The RO must provide the examiner with the 
summary of the verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  If a 
PTSD diagnosis is deemed appropriate, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's PTSD is the result of 
one or more of the verified inservice.  
The examination report(s) should include 
the complete rationale for all opinions 
expressed.  

3.  The veteran should be afforded an 
orthopedic    examination to evaluate his 
claimed disabilities, to include a 
multiple joint disorder.  The evaluation 
should include full range of motion 
studies of all affected joints, as well 
as any other tests or examinations (i.e., 
a general medical examination) that are 
deemed necessary.  The claims file should 
be made available to the examiner for his 
or her review in conjunction with the 
examination.

The orthopedic examiner should also 
determine whether the veteran's joints 
exhibit weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups. This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

4.  Thereafter, the RO should review the 
examination reports.  If the reports are 
not in compliance with the instructions 
provided above, appropriate action should 
be taken.  Thereafter, the RO should 
readjudicate the issues of service 
connection for PTSD and a permanent and 
total disability rating for pension 
purposes. 

If either determination remains unfavorable to the veteran, 
the RO should furnish the veteran and his representative a 
supplemental statement of the case and provide an opportunity 
to respond.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

